DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 40 and 41 are objected to because of the following informalities: Claims 40 and 41 are duplicate claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 – 26, 31 – 34, 39 – 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 9, 12, 14, 16, 19, 20, 22 of U.S. Patent No. 11,283,410, hereafter 410’ in view of Pham et al. (US 2020/0212847).  While the claims of the instant application are worded differently, one of ordinary skill in the art would clearly see that the claims of the instant application are the same concept or invention as the claims of 410’
Please Note: The claims of 410’ are bolded and in parenthesis.
Regarding Claim 23, A power amplifier comprising: a main amplifier capable of operating in a first amplifier class (A multiclass power amplifier comprising: a main amplifier in a first circuit branch arranged to operate in a first amplifier class); at least one first peaking amplifier capable of operating in a second amplifier class that is different from the first amplifier class (at least one first peaking amplifier in a second circuit branch arranged to operate in a second amplifier class that is different from the first amplifier class, the second circuit branch being in parallel with the first circuit branch); an impedance inverter connected to receive a combined output from the main amplifier and the at least one first peaking amplifier (an impedance inverter configured to receive a combined output from the main amplifier and the at least one first peaking amplifier); a plurality of second peaking amplifiers capable of operating in the second amplifier class (a plurality of second peaking amplifiers arranged to operate in the second amplifier class); and a combining node connected to receive an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers and provide a combined output to an output port of the power amplifier (and a combining node configured to receive an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers and provide a combined output to an output port of the multiclass power amplifier for driving a load), 
410’ does not teach wherein a load impedance of the main amplifier is the same, to within + 20%, irrespective of whether the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying or are idle.
Pham, which also teaches a Doherty amplifier, teaches wherein a load impedance of the main amplifier is the same, to within + 20%, irrespective of whether the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying or are idle (Sections 0004, 0060).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 410’ with the above features of Pham for the purpose of avoiding load modulation of the main amplifier as taught by Pham.
Regarding Claim 33, A method of operating a power amplifier comprising: amplifying an input signal by main amplifier operated in a first amplifier class (A method of operating a multiclass power amplifier, the method comprising: dividing a signal to be amplified into a first signal provided to a first circuit branch, a second signal provided to a second circuit branch, and a third signal provided to a third circuit branch; amplifying, in the first circuit branch, the first signal with a main amplifier operated in a first amplifier class); amplifying the input signal with at least one first peaking amplifier operated in a second amplifier class that is different from the first amplifier class (amplifying, in the second circuit branch, the second signal with at least one first peaking amplifier operated in a second amplifier class that is different from the first amplifier class, the second circuit branch being in parallel with the first circuit branch); combining outputs from the main amplifier and the at least one first peaking amplifier and providing the combined outputs to an impedance inverter (combining outputs from the main amplifier and the at least one first peaking amplifier and providing the combined outputs to an impedance inverter); amplifying the input signal with a plurality of second peaking amplifiers operated in the second amplifier class (amplifying, in the third circuit branch, the third signal with a plurality of second peaking amplifiers operated in the second amplifier class); combining, at a combining node, an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers; and providing an output from the combining node to an output port of the power amplifier (combining, at a combining node, an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers; and providing an output from the combining node to an output port of the multiclass power amplifier).
410’ does not teach wherein a load impedance of the main amplifier is the same, to within + 20%, irrespective of whether the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying or are idle.
Pham, which also teaches a Doherty amplifier, teaches wherein a load impedance of the main amplifier is the same, to within + 20%, irrespective of whether the at least one first peaking amplifier and the plurality of second peaking amplifiers are fully amplifying or are idle (Sections 0004, 0060).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 410’ with the above features of Pham for the purpose of avoiding load modulation of the main amplifier as taught by Pham.
Claim 24 teaches similarly with Claim 3 of 410’.
Claim 25 teaches similarly with Claim 4 of 410’.
Claim 26 teaches similarly with Claim 5 of 410’.
Claim 31 teaches similarly with Claim 9 of 410’.
Claim 32 teaches similarly with Claim 12 of 410’.
Claim 34 teaches similarly with Claim 16 of 410’.
Claim 39 teaches similarly with Claim 19 of 410’
Claim 40, 41 teaches similarly with Claim 20 of 410’.
Claim 42 teaches similarly with Claim 22 of 410’.
All other claims that depend from Claims 23 and 33 are rejected for the same reasons set forth above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Moronval (US 2018/0034419) teaches a Doherty amplifier (Abstract), Qureshi (US 2015/0002230) teaches a Doherty amplifier with an impedance inverter (Sections 0004 – 0007), Hellberg (US 2003/0137346) Section 0058 teaches a Doherty amplifier when the value of alpha is 4, Mobbs (US 2007/0205827) teaches a Doherty amplifier wherein the impedance inverter comprises a microstrip transmission line (Section 0084), and McLaren et al. (US 9,966,903) Col. 5 lines 29 – 45 teaches a Doherty amplifier wherein when fully amplifying, average power of multiple amplifiers are approximately equal.  The prior art of record, however fails to teach or render obvious the following features:
a combining node connected to receive an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers and provide a combined output to an output port of the power amplifier
combining, at a combining node, an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers; and providing an output from the combining node to an output port of the power amplifier
which is similar to the allowable subject matter in the parent application 16/651703 now US Patent 11,283,410.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
November 15, 2022